The plaintiff (appellee) was severely injured while assisting another employee of the defendant (appellant) in opening "dump doors" in the bottom of a freight car, belonging to defendant, commonly used to transport coal, slag, etc., these doors having become "stuck." The defendant is a common carrier, engaged in intra- and interstate commerce. Counts 1, 2, and 3, declaring on causes of action under the federal Employers' Liability Act (U.S. Comp. St. §§ 8657-8665), were not subject to the demurrers addressed thereto. Southern Rwy. v. Peters. 194 Ala. 94,97, 69 So. 611; Southern Rwy. v. Fisher, 199 Ala. 377,379, 380, 74 So. 580. Decisions of this court, defining the essentials of sufficient pleading under the Alabama Employers' Liability Act (Code, § 3910 et seq.), are not controlling, if serviceable at all, in determining the sufficiency of counts drawn to state causes of action under the federal Employers' Liability Act.
There were other counts declaring on causes of action referable to common-law duties of a master to the servant, as well as to the Alabama Employers' Liability Act.
We find no assignment of error presenting for review the action of the trial court in overruling demurrer to count 26. Where a count states a cause of action, but is conceived to be defective in its allegations for the purpose, the sufficiency vel non of the count cannot be raised by requests for instructions to the jury.
The court submitted to the jury the determination of the issue whether plaintiff was, at the time of his injury, engaged in an interstate service within the purview of the federal Employers' Liability Act. Under *Page 99 
counts so declaring the burden of proof was upon the plaintiff to show, prima facie at least, this interstate relation of his service at the time he was injured. Ex parte A. C. L. Ry. Co.,190 Ala. 132, 67 So. 256; L.  N. R. R. Co. v. Carter,195 Ala. 382, 384, 70 So. 655, Ann. Cas. 1917E, 292. Whether plaintiff was so engaged in a service related to interstate commerce, within the federal Employers' Liability Act, depended entirely, under the evidence, upon the further inquiry: Was this freight car on which he was at work an instrumentality of such commerce at the time he was injured? And, since this car, returning from New Orleans, La., to Birmingham, Ala., was actually in the current of interstate movement, in an interstate train, when it was "cut out" of that train at Mobile, Ala., to be given at the Mobile shops needed repairs, the still further inquiry, controlling the solution of the issue stated, was whether this car had been withdrawn from its interstate movement at the time plaintiff was injured.
Testimony bearing upon this final inquiry was offered by both sides. The removal of the car from the course of its interstate movement took place at Mobile in the nighttime, March 2-3, 1917, before plaintiff's injury on March 3, 1917. The pith of the issue was the relation of the car to interstate commerce at the time of plaintiff's injury, though its subsequent retention at Mobile, its later direction or movement to Birmingham, were circumstances relevant to the issue stated. The period elapsing between the arrival of the car at Mobile (the night of March 2-3, 1917), and the injury of the plaintiff the next day (March 3, 1917) was not sufficiently protracted to justify a conclusion of law that the car had been so withdrawn from its interstate movement as to denude it of the interstate character the car had when actually in the course of progress from New Orleans, La., to its assigned destination at Birmingham, Ala. If the repair of the car had been undertaken while in immediate transit, without removing it to the shop yards, there could have been no sound contention but that the car continued to be an instrumentality in interstate commerce. At what stage or time this car lost, if at all, its relation to interstate commerce, an actual unit of such commerce, when it came into Mobile, Ala., lay in inference and deduction, and the jury's judgment was necessary to the solution of the inquiry under the whole evidence bearing on the issue.
The facts that the car had completed its interstate haul of coal to Louisiana from Alabama, and was returning empty, via Mobile, to the Alabama coal fields for assignment to either intra- or interstate commerce upon or after its arrival at Birmingham, Ala., did not conclude the inquiry. An empty car, en route over state lines, may be an instrumentality in interstate commerce. It is the relation of a car to interstate commerce, at the time in question, that characterizes it as an instrumentality in such commerce. The presence or absence of an interstate burden on the car will not always necessarily conclude the inquiry, though the evidential value of this circumstance is not, of course, to be ignored or its probative force minimized in proper cases. Rolling stock is essential to the conduct of interstate commerce, and its relation thereto depends upon the use to which it is assigned. 12 C. J. p. 38. Rolling stock, though without burden, in the course of uninterrupted movement across state lines, for future assignment or use in either intra- or interstate commerce, is at the time of such movement so related to interstate commerce as to be an instrumentality in interstate commerce. When it arrives at the destination of such interstate movement, its character as an instrumentality in interstate commerce may, according to circumstances, cease, or its assignment to an interstate service may continue or renew its character as an instrumentality in interstate commerce; but during the course of such interstate movement it is an instrumentality in interstate commerce until its progress to destination has been so interrupted or deflected as to effect a withdrawal from such movement, and hence denude the rolling stock of the character with which its interstate movement invested it.
The question is distinctly federal, and is to be determined by authoritative or persuasive pronouncements by federal appellate tribunals. In Erie R. Co. v. Collins, 253 U.S. 77,40 Sup. Ct. 450, 452, 64 L.Ed. 790, the Supreme Court has restated its pertinent decisions. In Minneapolis R. R. Co. v. Winters,242 U.S. 353, 356, 37 Sup. Ct. 170, 61 L.Ed. 358, Ann. Cas. 1918B, 54, the engine there in question was at rest in a roundhouse at a division point in Iowa, having completed its last interstate assignment and not having been assigned to another interstate service. See facts recited in the same case as reported in 126 Minn. 260, 263, 148 N.W. 106. In the Winters Case a distinction was observed by the Supreme Court between a railway permanently devoted to commerce among the states and rolling stock not permanently devoted to any particular kind of commerce — a character of instrument that depends for its relation to interstate commerce "on its employment at the time, not upon remote probabilities or upon accidental later events." The facts discriminate the case at bar from the Winters Case, supra. There the engine was at rest and unassigned to any kind of commerce; whereas, here the car was en route, and was out of the train at Mobile for repairs — a circumstance that projected the inquiry, whether its interstate movement from Louisiana to Birmingham, Ala., was only interrupted, *Page 100 
only suspended (see Great Northern v. Otos, 239 U.S. 349,36 Sup. Ct. 124, 60 L.Ed. 322, an action under the Safety Appliance Act [U.S. Comp. St. § 8605 et seq.]), or was entirely terminated at the time plaintiff was injured. Like considerations discriminate Central R. Co. v. Paslick, 239 Fed. 713, 152 C.C.A. 547. The decision in Central R. Co. v. Sharkey, 259 Fed. 144, 146, 170 C.C.A. 212, on even weaker indicia of interstate employment of the car, accords with the view we have indicated, though there the repair of the car was with the prospective intent to "rush," to move the car from the place of repair in New Jersey to Philadelphia, Pa. Apart from general pronouncements in definition of the federal Employers' Liability Act, the cases of L.  N. R. R. Co. v. Carter, supra, and Mathews v. A. C. S. R. R. Co., 200 Ala. 251, 76 So. 17, are not of authoritative service on the question now under consideration.
The general affirmative instructions, requested for defendant (appellant), on the theory that plaintiff was not shown to have been engaged at the time he was injured in the service of interstate commerce, were properly refused.
The defendant (appellant) requested, and the court refused, special charges A, D, and E. These, with instructions B and C, given to the jury at the request of defendant, will be reproduced in the report of the appeal. Such of the substance of these refused requests for instruction (A, D, and E) as deserved statement to the jury was stated in given charges B and C, thus averting any possible imputation of error in the refusal of requests A, D, or E. Furthermore, requests A and E were open to criticism in these particulars: They were subject to the interpretation that they proceeded upon the too contracted premise that the use of the car, present or prospective, in bearing or being assigned to bear burdens constituting interstate commerce necessarily, exclusively determined the car's relation to interstate commerce; whereas, the car itself, though empty and without assignment to a present or particular future interstate service, might have continued, after its arrival in Mobile, en route from New Orleans, La., to Birmingham, Ala., to be an element in interstate commerce — a temporary suspension of its progress to destination across state lines being ineffectual to denude such car of its character as an instrumental unit in interstate commerce. U.S. v. Colorado R. Co. (8th Circuit Court of Appeals) 157 Fed. 321, 85 C.C.A. 27, 15 L.R.A. (N.S.) 167, 13 Ann. Cas. 893, 895, first column; Int. Comm. Comm. v. Ill. Cent. R. R., 215 U.S. 452, 474, 30 Sup. Ct. 155, 54 L.Ed. 280; Welton v. Missouri, 91 U.S. 275, 280, 23 L.Ed. 347; 12 C. J. p. 38.
Aside from the counts declaring under the federal Employers' Liability Act, the case was submitted to the jury on the issues arising out of the averments made in counts 4, 8, 10, 14, 31, and 32, declaring on causes of action for the breach by the master of the common-law duty to exercise reasonable care and diligence in the employment or retention of competent fellow servants (count 26) and on causes of action predicated of the Alabama Employers' Liability Act (Code, § 3910).
Whether the plaintiff was, when injured, engaged in the performance of the service or duty for which he was employed, was, on this record, a question due to be submitted to the jury for decision. It cannot be affirmed as a matter of law that plaintiff was not so engaged at the time he was injured. If the particular service plaintiff was performing (when injury befell him) was outside the scope of his employment, or was not directed or enjoined upon him by a representative or representatives of the defendant authorized to control plaintiff's service, or this particular service was not knowingly acquiesced in by a representative who had authority to control the plaintiff's service in that regard, the plaintiff's relation to that corporation would be referable to his voluntary act, and the defendant would not be responsible for his injury. Republic Iron Co. v. Quinton, 194 Ala. 126,69 So. 604. Southern Ry. v. Guyton, 122 Ala. 231, 240,25 So. 34. As stated, these inquiries were for the jury to decide under the whole evidence. If Argiro had no authority to assign plaintiff to this particular service or to require his assistance therein, the defendant could not be held accountable for the consequence resulting from Argiro's acts, request, or command in the premises. Of course, if plaintiff was rendering this service under the direction of defendant's superintendent, it would be immaterial what authority Argiro had in the premises.
Whether plaintiff was forbidden to let down the dump doors with the "wrench" — a dangerous operation — was, also, an issue contested in the evidence. If he was so inhibited, he should not have undertaken the operation, unless his superior directed him to do so; and, if he was thus inhibited, there was no duty on the master or the master's superintendent to warn him otherwise of the danger of such an operation.
It is insisted for the appellant that it was due the affirmative charge against a recovery on count 2 on the ground that there was no evidence tending to sustain the averment that the "condition" of this car was "defective." The testimony went to show that the "dump doors" of this car were rusted and "stuck," and there was evidence tending to show that the mechanism designed to open these doors would not serve the purpose through its ordinary operation. It cannot, therefore, be affirmed, as a matter of law, that there was no evidence tending to *Page 101 
support the indicated averment of count 2 that a defective condition existed in respect to this car.
The court having retracted its previous rulings striking parts of the answers to interrogatories made by defendant, no prejudice resulted to defendant from those rulings. If the subjects of these particular rulings were not read to the jury after the court retracted its earlier action in the premises, the omission or its effect cannot be attributed to the plaintiff. Following such retraction, the defendant should have offered the matters (separated answers) in evidence.
There are no assignments of error presenting for review the action of the court in overruling demurrers to counts 31 and 32. No prejudicial error assigned and appearing, the judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.